Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are all the claims pending in the application. 
Claims 1, 2, and 8-14 are amended.
Claims 15 and 16 are new.
Claims 1-16 are rejected.
The following is a Final Office Action in response to amendments and remarks filed January 5, 2021.

Response to Arguments
Regarding the claim objections, the objections are withdrawn in light of the amendments to the claims.

Regarding the 112(b) rejections, all the rejections are withdrawn in light of the amendments to the claims except for the rejection involving the term "value" as the amendments have not clarified the claim elements and Applicant makes no remarks regarding the rejection.

Regarding the 112(d) rejection, the rejection is withdrawn in light of the amendments to the claim.

Regarding the 101 rejections of claims 12-14, under Step 1 of the eligibility analysis, the rejections are withdrawn in light of the amendments to the claims.

Regarding the 101 rejections of claims 1-14 as directed to an abstract idea, the rejections are maintained for the following reasons.  Under Step 2A Prong 1, Applicant asserts the rejections should be withdrawn because the claims do not recite forming contracts but instead are directed towards optimizing contractual instances.  Examiner respectfully does not find this assertion persuasive because Examiner finds optimizing contracts is a part of forming contracts.  That is, the BRI of "optimize" encompasses making as useful as possible.  Making contracts templates useful is a part of forming contracts because it encompasses turning the templates into actual contracts (i.e. filling out the templates).  Applicant also cites In re Cirihal as supporting withdrawal of the rejection.  Examiner respectfully does not find this assertion persuasive because In re Cirihal is not binding on the present application.  Further, Applicant does not explain how or why the claims in In re Cirihal are analogous to the claims in the present application. 
Under Step 2A Prong 2, Applicant asserts the rejections should be withdrawn because the claims reflect an improvement.  Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., capturing complex interrelations of contractual, commercial, and technical aspects when modelling contracts) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Similarly, Applicant asserts the claims reflect an improvement, under Step 2A Prong 2, because common modeling reduces redundant processing.   Again, Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., common modeling which reduces redundant processing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  That is, the "fixed commonalities" as claimed encompasses many shared features or attributes (e.g. requiring all templates be stored in a certain file format or all including standard contractual clauses in all templates) which would not result in reducing redundant processing or a reducing storage capacity.
Lastly, under Step 2B, Applicant asserts the previous Office Action failed to analyze the claims under Step 2B.  Examiner respectfully does not find this assertion persuasive because explicitly analyzed the claims under Step 2B in ¶¶34-35, see Office Action dated Oct. 5, 2020.  Applicant also asserts the rejections should be withdrawn under Step 2B because the cited references do not teach all the claimed limitations.  Examiner respectfully does not find this assertion persuasive because the patent eligibility analysis does not consider prior art rejections.  Accordingly, the rejections are maintained, please see below for the complete rejections of the claims as amended.

Regarding the 102 and 103 rejections, the rejections are maintained for the following reasons.  First, Applicant asserts the rejections should be withdrawn because Srinivasaraghavan does not teach fixed commonalities between templates, as claimed, and the global rules are not fixed commonalities.  Examiner respectfully does not find this assertion persuasive because the BRI of "commonalities" includes any shared features or attributes.  There are many features or attributes the templates in Srinivasaraghavan share.  For example, all the templates share common rules, the global or 
Second, Applicant asserts the rejections should be withdrawn because Srinivasaraghavan does not teach optimizing the templates as claimed.  Examiner respectfully does not find this assertion persuasive because the BRI of "optimize" includes making something as useful as possible.  Incorporating necessary clauses into a contract, e.g. as taught by Srinivasaraghavan ¶[0026], makes the templates useful because they would not be useful without the necessary clauses.  Accordingly, the rejections are maintained, please see below for the complete rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, claims 1 and 13 are rejected as indefinite because a claim, although clear on its face, may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure may make an otherwise definite claim take on an unreasonable degree of uncertainty.  See MPEP 2173.03.  The Specification appears to define the term "value" when it states "The value, however, is to be construed as a complex data structure comprising the rules and conditions to be applied", ¶[00031] of the Specification as filed, see MPEP 2111.01.IV.  However, the Specification also describes values as concrete numbers, e.g. ¶[00029] of the Specification as filed, and the claims contemplate values for parameters and values for constraints.  As such, it is not clear if Applicant is acting as its own lexicographer and defining the term "values" in ¶[00031] of the Specification or if the term "value" should be given its customary, ordinary meaning when construing the claims.
Second, claim 13 (but not claim 1) is rejected as indefinite because claim 13 recites (emphasized) "…model contracts by a modelling unit executed by the at least one processor, for providing a set of contractual templates…"  This limitation is not clear because it is not clear if the contracts are being modelled or if the modelling unit is providing modelled contracts as templates.  For the purposes of analyzing the claim set, Examiner has interpret this limitation to be similar to claim 1.  That is, Examiner has interpreted this limitation as providing modelled contracts with a set of contractual templates.
Claims 2-12 and 14-16 do not clarify these issues and as such are rejected due to their dependencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-16 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-11 and 16 are directed to a process; and claims 12-14 are directed to a machine.  Therefore, we proceed to Step 2. 
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 1 and 13 recite an abstract idea.  Specifically, the claims recite commercial or legal interactions (i.e. forming contracts and legal obligations) because the claims recite "optimize the set of contractual template instances and calculate at least one optimized contractual template instance as a result".  Optimizing and calculating an optimized contract, as claimed, encompass forming contracts because these are steps involved in writing the contract before it is signed (i.e. drafting the contract).  Further, Examiner notes the underlying claimed invention of the present application is forming contracts, see ¶[0006] of the Specification as filed; see also pg. 8 of October 2019 Update: Subject Matter Eligibility, and the Specification states the process is normally performed manually, ¶[0005] of the Specification as filed.  Accordingly, the claims fall with the "Certain Method of Organizing Human 

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claim 1 recites the additional elements – providing, by a modelling unit executed by at least one processor, modelled contracts with a set of contractual templates wherein each contractual template has fixed commonalities shared between the set of contractual templates a set of variable parameters fillable with parameter values and a set of constraints representing interdependencies of valid combinations of parameter values and expressed as formula in predicate logics that define combinations of valid parameter values receiving, by the at least one processor, parameter values for the set of variable parameters; synthesizing, by the processor, a set of contractual template instances for the contract for the technical system, which comply with the constraints; and receiving, by the processor, optimization criteria.  The additional element of the processor, when considered individually, does not integrate the abstract idea into a practical application because the processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The limitations involving: 'providing modelled contracts with a set of contractual templates'; 'receiving parameter values for the parameters'; and 'receiving optimization criteria', when considered individually, do not integrate the abstract idea into a practical application because the additional elements are only mere data gathering, see MPEP 2106.05(g).  
Lastly, the limitation of 'synthesizing a set of contractual templates', when considered individually, is recited at a high-level of generality (i.e. as generic computer components performing 
Claim 13 recites the additional elements - at least one processor, wherein the at least one processor is configured to: model contracts by a modelling unit executed by the at least one processor, for providing a set of contractual templates, wherein each contractual template has fixed commonalities shared between the set of contractual templates, a set of variable parameters fillable with parameter values and a set of constraints representing interdependencies of valid combinations of parameter values and expressed as formula in predicate logics that define combinations of valid parameter values; receive parameter values; synthesize a set of contractual template instances which comply with the received parameter values and constraints; receive optimization criteria.  The additional element of the processor, when consider individually, does not integrate the abstract idea into a practical application because the processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The limitations involving: 'model contracts for providing a set of contractual templates'; 'receive parameter values for the parameters'; and 'receive optimization criteria', as claimed, when considered individually, do not integrate the abstract idea into a practical application because the additional elements are only mere data gathering, see MPEP 2106.05(g).  
Lastly, the limitation of 'synthesize a set of contractual templates', when considered individually, is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions of analyzing data in accordance with user input) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Further, the 

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of providing modelled contracts with a set of contractual templates with fixed commonalities, variable parameters and constraints, as drafted, is only mere data gathering because the templates are claimed sufficiently broadly so as to encompasses most contracts.  Similarly, receiving parameters and constraints, as claimed, are claimed sufficiently broadly so as to encompass generic user inputs.  These limitations are only mere data gathering because the limitations essential entail gathering contract templates and receiving relevant information for the templates. Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than insignificant, extra-solution activity performed using a generic computer component.  Insignificant, extra-solution activity and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1 and 13 are not patent eligible.

Dependent Claims
The additional elements of claims 2 and 3 do not integrate the abstract idea into a practical application because storing different contract templates with constraints and conditions is recited at a high-level of generality (i.e. as generic computer functions of storing data, modeled contracts) such that, 
The additional elements of claims 4-7 and 16 do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality (i.e. as a generic computer component performing a generic computer function of populating data fields with received user input, in this case contractual data fields) such that, when considered individually and in combination, it amounts to no more than mere instructions to apply the exception using generic computer components.  
The additional elements of claims 8 and 9 do not integrate the abstract idea into a practical application because the additional elements are all recited at a high-level of generality (i.e. as generic computer components performing generic computer functions of analyzing data in accordance with user input) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  
The additional elements of claim 10 do not integrate the abstract idea because claim 10 is essentially specifying what type(s) of information will be in the user input.  Here, specifying user input will include a specific type of information does not integrate the abstract idea into a practical application because it is still a generic computer function of receiving data.
Claim 11 is directed to the same abstract idea as claim 1 because a part of forming a contract is alerting the relevant parties when the contract would violate a rule or a safety requirement, etc.
The additional elements of claim 12 do not integrate the abstract idea into a practical application because the machine-readable storage medium is recited at a high-level of generality (i.e. a generic memory) such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The additional elements of claims 14 and 15 do not integrate the abstract idea into a practical application because the system being a railway system is only a general link to a field-of-use or technological environment, see MPEP 2106.05(h).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasaraghavan et al, US Pub. No. 2006/0287966, herein referred to as "Srinivasaraghavan".
Regarding claim 1, Srinivasaraghavan teaches:
providing, by a modelling unit executed by at least one processor, modelled contracts with a set of contractual templates (stores a plurality of templates, e.g. ¶[0017] which provide contracts that model government regulations or business standards, ¶[0016]; see also ¶[0009] discussing processor), 
wherein each contractual template has fixed commonalities shared between the set of contractual templates (global rules are applied to all templates, ¶[0032]), 
a set of variable parameters fillable with parameter values (each template contains questions that require user input, ¶[0017]; see also e.g. ¶[0023] discussing user inputs (i.e. responses)), 

and expressed as formula in predicate logics that define combinations of valid parameter values (rules are true/false formulas, e.g. is the PO greater that $1 million, ¶[0026], and use Boolean operators to relate inputs, ¶¶[0027]-[0028]);
receiving, by the at least one processor, parameter values for the set of variable parameters (users provide responses, e.g. ¶[0017]; see also ¶[0023] discussing types of responses); 
synthesizing, by the processor, a set of contractual template instances for the contract for the technical system, which comply with the constraints (generates customized contract, e.g. ¶[0017]; see also Fig. 5 summarizing process); 
receiving, by the processor, optimization criteria (receives user-defined rules, e.g. ¶¶[0017], [0022] and Fig. 1; see also ¶¶[0004]-[0005] discussing the necessity of certain clauses.  Please note, the definition of "optimize" includes making as perfect, effective, or functional as possible.  As such, the broadest reasonable interpretation of optimizing a contract would include adding important or necessary clauses to make the contract more effective); 
optimizing, by the processor, the set of synthesized contractual template instances (responses to user-defined rules cause clauses to be incorporated into contract, e.g. ¶¶[0016], [0028], [0033]-[0034], for example if an amount is greater than $1 million certain clauses are incorporated into the contract, ¶[0026]); 
and calculating at least one optimized contractual template instance as a result (rules are true/false formulas, e.g. is the PO greater that $1 million, ¶[0026]).
Regarding claim 2, Srinivasaraghavan teaches all the limitations of claim 1 and further teaches:
wherein the contractual template is parameterized (each template contains requirements for user input, e.g. ¶0017] and Fig. 5)

Regarding claim 3, Srinivasaraghavan teaches all the limitations of claim 1 and further teaches:
wherein each of the contractual templates represents different configurations of the technical system (different rules are applied to different templates, ¶[0032], and the user-defined rule may dictate different outcomes (e.g., the inclusion and/or exclusion of different clauses), ¶[0039]; see also ¶¶[0005], [0034]-[0038] discussing different contracting situations).  
Regarding claim 4, Srinivasaraghavan teaches all the limitations of claim 1 and further teaches:
wherein the contractual template is functional in that it may be used by a processor by applying received values for constraints to provide a set of contract template instances, which are constraint compliant (responses to user-defined rules cause clauses to be incorporated into contract, e.g. ¶¶[0016], [0028]; see also ¶[0041] discussing processors).
Regarding claim 5, Srinivasaraghavan teaches all the limitations of claim 1 and further teaches:
wherein the contractual template instance is generated by using stored rules of a rules engine and a stored decision logic (responses to user-defined rules cause clauses to be incorporated into contract, e.g. ¶¶[0016], [0028]; see also ¶[0040] discussing stored rules).  
Regarding claim 6, Srinivasaraghavan teaches all the limitations of claim 1 and further teaches:
wherein the contractual template comprises a sequence of electronic forms for inputting constraints values (user-defined rules include a hierarchy of dependent questions that drive the selection of clauses in the contract, ¶[0029] and Table in ¶[0029]).
Regarding claim 7, Srinivasaraghavan teaches all the limitations of claim 6 and further teaches:
wherein the sequence of electronic forms is generated dynamically in dependence of input of parameter values such that electronic forms are generated in dependence of prior input of parameter 
Regarding claim 8, Srinivasaraghavan teaches all the limitations of claim 1 and further teaches:
wherein optimizing is executed by an evaluation algorithm, which may execute a predefined optimality function (receives user-defined rules, e.g. ¶¶[0017], [0022] and Fig. 1, which cause clauses to be incorporated into contract, e.g. ¶¶[0016], [0028], [0033]-[0034]; see also ¶[0025] noting evaluation is automated.  Please note, the definition of "optimize" includes making as perfect, effective, or functional as possible.  As such, the broadest reasonable interpretation of optimizing a contract would include adding important or necessary clauses to make the contract more effective).  
Regarding claim 10, Srinivasaraghavan teaches all the limitations of claim 1 and further teaches:
wherein the parameter values comprise configuration parameters for the technical system including at least one of a mean time to failure parameter, a cost parameter, a warranty parameter, an availability parameter, parameters reflecting operational conditions, parameters reflecting different quality of service attributes, and parameters reflecting financial liabilities (responses include cost-based responses, ¶¶[0025]-[0026]).  
Regarding claim 12, Srinivasaraghavan teaches all the limitations of claim 2 and further teaches:
A computer program, tangibly embodied in a non-transitory machine-readable storage medium, including instructions operable to cause a computer to perform the method steps according to claim 2 (computer readable medium and instructions, ¶¶[0008], [0042]).
Regarding claim 16, Srinivasaraghavan teaches all the limitations of claim 1 and further teaches:
receiving, by the processor, a constraint value corresponding to at least one constraint of the set of constraints, and adapting the set of constraints based on the received constraint value (receives user-defined rules, e.g. ¶¶[0017], [0022] and Fig. 1).   

Regarding claim 13, Srinivasaraghavan teaches:
at least one processor wherein the at least one processor is configured to (¶[0009]): 
model contracts by a modelling unit executed by the at least one processor, for providing a set of contractual templates (stores a plurality of templates, e.g. ¶[0017] which provide contracts that model government regulations or business standards, ¶[0016]), 
wherein each contractual template has fixed commonalities shared between the set of contractual templates (global rules are applied to all templates, ¶[0032]), 
a set of variable parameters fillable with parameter values (each template contains questions that require user input, ¶[0017]; see also e.g. ¶[0023] discussing user inputs (i.e. responses)), 
and a set of constraints representing interdependencies of valid combinations of parameter values (each template contains defined rules, ¶[0017]; see also e.g. ¶¶[0025]-[0029] discussing rules and relationships) and expressed as formula in predicate logics that define combinations of valid parameter values (rules are true/false formulas, e.g. is the PO greater that $1 million, ¶[0026], and use Boolean operators to relate inputs, ¶¶[0027]-[0028]); 
receive parameter values (users provide responses, e.g. ¶[0017]; see also ¶[0023] discussing types of responses);
synthesize a set of contractual template instances which comply with the received parameter values and constraints (generates customized contract, e.g. ¶[0017]; see also Fig. 5 summarizing process);
receive optimization criteria (receives user-defined rules, e.g. ¶¶[0017], [0022] and Fig. 1; see also ¶¶[0004]-[0005] discussing the necessity of certain clauses.  Please note, the definition of "optimize" includes making as perfect, effective, or functional as possible.  As such, the broadest reasonable interpretation of optimizing a contract would include adding important or necessary clauses to make the contract more effective); 

and calculate at least one optimized contractual template instance as a result (rules are true/false formulas, e.g. is the PO greater that $1 million, ¶[0026]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasaraghavan in view of Kenyon et al, US Pub. No. 2006/0167706, herein referred to as "Kenyon".
Regarding claim 9, Srinivasaraghavan teaches all the limitations of claim 8 and does not teach but Kenyon does teach:
wherein the evaluation algorithm is designed to find a pareto frontier for all contracting parties (finds a Pareto frontier for contracting parties, ¶¶[0033], [0035], [0133]; see also ¶¶[0126]-[0126], and Figs. 6-7 discussing Pareto frontier).  
Further, it would have been obvious at the time of filing to combine the contract generation of Srinivasaraghavan with the Pareto efficiency, as taught by Kenyon, because the use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  Both Srinivasaraghavan and Kenyon teach methods of generating contracts.  One of ordinary skill would have .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasaraghavan in view of Shirley et al, US Pat. No. 5,692,206, herein referred to as "Shirley".
Regarding claim 11, Srinivasaraghavan teaches all the limitations of claim 1 and does not teach but Shirley does teach:
issuing a warning message when incompatible constraints and/or parameter values are received by the at least one processor and/or when the constraints and/or parameter values violate pre-definable security and safety requirements of the technical system (if contract provision marked for deletion is a mandatory provision, a warning is provided to user, Col. 14, ll. 12-30).  
Further, it would have been obvious at the time of filing to combine the contract generation of Srinivasaraghavan with the warning of Shirley because known work in one field of endeavor may prompt variations of it for use in the same field o based on design incentives, see MPEP 2143.I.F.  Srinivasaraghavan teaches a process that can delete clauses from template contracts, ¶[0017], and clauses can be made mandatory, ¶[0037].  One of ordinary skill would have recognized that user-defined rules regarding removing clauses could conflict with rules making clauses mandatory and would have provided a warning to the user when mandatory clauses are being removed, as taught by Shirley, to prevent the user from unintentionally removing mandatory clauses.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasaraghavan in view of Chan, Daniel WM, et al. "Achieving better performance through target cost contracts: The tale of an underground railway station modification project." Facilities.
Regarding claim 14, Srinivasaraghavan teaches all the limitations of claim 13 and does not teach but Chan does teach:
wherein the technical system is a traffic engineering system (applies contracting strategies to railway station modification project, e.g. Abstract, pg. 261.  Further, Examiner finds this limitation does not further limit the scope of the claim because it is only the intended field of use of the claim, see MPEP 2103.I.C).
Further, it would have been obvious at the time of filing to combine the contract generation of Srinivasaraghavan with the contracting strategies for railway projects, as taught by Chan because simple substitution of one known element for another is obvious, see MPEP 2143.I.B.  Srinivasaraghavan teaches generating contract for governmental contracting, e.g. ¶[0005].  Chan teaches contracting strategies for railway projects.  One of ordinary skill could have simply substituted the field of use of the teachings of Srinivasaraghavan to apply the teachings to railway projects, as in Chan.
Regarding claim 15, Srinivasaraghavan teaches all the limitations of claim 14 and does not teach but Chan does teach:
wherein the technical system is a railway system (applies contracting strategies to railway station modification project, e.g. Abstract, pg. 261.  Further, Examiner finds this limitation does not further limit the scope of the claim because it is only the intended field of use of the claim, see MPEP 2103.I.C).
Further, it would have been obvious at the time of filing to combine the contract generation of Srinivasaraghavan with the contracting strategies for railway projects, as taught by Chan because simple substitution of one known element for another is obvious, see MPEP 2143.I.B.  Srinivasaraghavan teaches generating contract for governmental contracting, e.g. ¶[0005].  Chan teaches contracting strategies for railway projects.  One of ordinary skill could have simply substituted the field of use of the teachings of Srinivasaraghavan to apply the teachings to railway projects, as in Chan.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629